Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Fritzsche (US 3561020 A) being the closest prior art, discloses a method for installing a flush-mount countertop range into a countertop using plurality of brackets, the method comprising steps of: disposing a plurality of counter brackets onto an inner edge of an opening defined within the countertop; attaching a plurality of range brackets to a range housing having a top member, the plurality of range brackets corresponding to the plurality of counter brackets; disposing the range housing and the plurality of range brackets into the opening defined within the countertop, the top member positioned over the opening defined within the countertop; and resting a bottom surface of the top member upon a top surface of the countertop surrounding the opening in a surface-to-surface engagement, and wherein the top member is minimally supported by the top surface of the countertop. Fritzsche fails to teach or suggest the steps of resting the plurality of range brackets on top of corresponding counter brackets of the plurality of counter brackets; adjusting each corresponding counter bracket to vertically operate the range housing and the top member as required of independent claims 1 and 14. Since the range bracket of Fritzsche is welded to the bottom surface of the range and the top surface of the range bracket is used to support a flange 20 of the counter bracket to provide to vertically move the top member (15a) up or down for a secure fit, it is not obvious to modify the method to meet the required steps not taught. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761